DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-17, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “the plurality of materials extruded through the plurality of changeable orifices do not cross each other in the movement of the extruder unit” and “a single spring valve configured to allow a positive extrusion of the plurality of materials”.  The closest prior art of record is Guillemette and Crump. Guillemette teaches each of the pathways of the head includes its own valve. That is, Guillemette and Crump at best disclose that a plurality of valves are required inside a plurality of respective pathways/passages of a head and, therefore, does not include “a single spring valve configured to allow a positive extrusion of the plurality of materials,” as recited in claim 1.
And, Hull, Sidhu, Coeck, and Huang, are silent regarding this limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744